DETAILED ACTION
The amendment/response filed on 7/07/21 has been fully considered and made of record.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitations that depend on itself or claim 22. Therefore, the limitations of Claim 22 are confused and awkward.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 11-13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Littek et al (US 8,366,451).
Regarding claims 1 and 11, Littek et al teach a process of manufacturing an electrically conductive contact (Fig. 1, 15; Col. 1, lines 41-43) of an electrical wiring assembly, comprising the steps of: 
a) 	cutting an elongate strip (Fig. 1, 15) from a sheet of metal or from a thin metal plate to have a long shaped terminal contact (Fig. 3, 15) or strip as being cut by laser cutting or water jet cutting (Col. 4, lines 31-33) and to have a less expensive and cost-effective manufacturing process of large quantities (Col. 1, lines 41-45); and 
b) 	cutting a mesial slit (17) in an end of the strip, thereby forming a pair of distal projections (27 & 28) flanking the mesial slit. 
Regarding claims 2 and 12, Littek et al teach that the mesial slit (17) and the pair of distal projections (27 & 28) form a forked split blade terminal (15). 
Regarding claims 3 and 13, Littek et al teach that steps a) and b) of the process are performed using a laser cutting process (Col. 4, lines 33-34). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 4 and 14 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Littek et al in view of Thorner (US 6,319,078).
Regarding claims 4 and 14, Littek et al teach a process of manufacturing an electrically conductive contact (15) wherein a portion of the elongate strip is an uninsulated segment (29 & 30), which reads on applicants’ claimed invention; except for having an insulative covering over another portion of the elongate strip by laminating the portion of the elongate strip with an insulative material.
Thorner a cable lug (Fig. 1, 1) with fork contact (2) and the fork shaft (3) embedded in an insulation made of plastic (4) to facilitate the handling of the body (Col. 5, lines 53-55).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the manufacturing method of the conductive contact of Littek et al by applying the body covering by insulation, as taught by Thorner, in order to insulate the notch areas (31 & 32) of the packets (36 & 37) to facilitate the handling of the whole body (36 & 37) of the fork contacts (15).
Regarding claim 15, Littek et al further teach that the process further comprises the step of: d) cutting the elongate strip into a desired shape like punching hole (26), wherein step d) of the process is performed prior to step b) of the process. 

Claim 21 and 22 are rejected under AIA  35 U.S.C. 103 as being unpatentable 
Regarding claim 21, Littek et al teach a process of manufacturing an electrically conductive contact (Fig. 1, 15; Col. 1, lines 41-43) of an electrical wiring assembly, which reads on applicants’ claimed invention; except for having a notch cut into a distal edge of the elongate strip to form a retaining feature configured to cooperate with a terminal lock in a connector body to retain a terminal end of the electrical wiring assembly within the connector body.
Hsieh et al teach a low profile electrical connector assembly (Fig. 1, 10) having terminal (Fig. 2, 14) with at least a notch or slot (24 or 26) cut into a distal edge of the elongate strip to form a retaining feature (Col. 2, lines 50-54) configured to cooperate with a terminal lock in a connector body (12 & 20) to retain a terminal end of the electrical wiring (16) assembly within the connector body, in order to reduce the width of the electrical connector assembly and to increase the terminal density (Col. 2, lines 16-18).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the manufacturing method of the conductive contact of Littek et al by applying the terminal contact (Fig. 2, 14), in the low profile electrical connector assembly (Fig. 1, 10), having at least a notch or slot (24 or 26), as taught by Hsieh et al, in order to obtain strong retention of the terminal while reducing the width of the electrical connector assembly and to increase the terminal density .
Regarding claim 22, as best understood,
Claims 6, 8, 16 and 18 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Lee in view of Gladd et al (US 5,957,734).
Regarding claims 6, 8, 16 and 18, Littek et al teach a process of manufacturing an electrically conductive contact (15), which reads on applicants’ claimed invention; except for folding the elongate strip or bending the electrical assembly into a desired shape.
Gladd et al teach a tuning fork inline connection system with spaced apart contact beams (Fig. 2, 22 & 24) being folded or bent to increase its thickness for high current applications without wasting a substantial amount of blanking stock from continuous strip to make individual tuning fork units to be stacked together (Col. 1, lines 36-37, 46-49).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the manufacturing method of the individual conductive contact (15) of Littek et al by applying the folded or bent spaced apart contact beams (22 & 24), as taught by Gladd et al, in order to half the number of individual stacked fork contacts (15) through folding or bending the stacked fork contacts in desired shape to obtain the same thickness of the packet or body (36 & 37) from folded fork contacts to be stacked without wasting a substantial amount of blanking stock from continuous strip to make individual tuning fork units to be stacked together.

Claims 9 and 19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Lee in view of Earhart et al (US2014/0197144).
Regarding claims 9 and 19, Littek et al teach a process of manufacturing an 
Earhart et al teach a method for laser cutting (Fig. 1, 120) strip metal sheet (124) while winding the sheet of metal from a first reel (102) onto a second reel (108) that is spaced apart from the first reel, in order to continuously roll feed the metal sheet for fast production of laser cutting.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the manufacturing method of the individual conductive contact (15) from metal sheet of Littek et al by applying the method for laser cutting (Fig. 1, 120) strip metal sheet (124), as taught by Earhart et al, in order to wind the sheet of metal from a first reel onto a second reel that is spaced apart from the first reel while continuously roll feeding the metal sheet for fast production of laser cutting.

Claim 10 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Lee in view of Gladd et al and further view of Earhart et al.
Regarding claim 10, Littek et al in view of Gladd et al teach a process of manufacturing an electrically conductive contact (15) with bent electrical wiring into a desired shape (Fig. 2, 22 & 24) from metal sheet (Col. 4, lines 31-32), which reads on applicants’ claimed invention; except for winding the sheet of metal from a first reel onto a second reel that is spaced apart from the first reel.
Earhart et al teach a method for concurrently laser cutting (Fig. 1, 120) strip 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the manufacturing method of the individual conductive contact (15) from metal sheet of Littek et al in view of Gladd et al by applying the method for concurrently laser cutting (Fig. 1, 120) strip metal sheet (124) while strip rolling, as taught by Earhart et al, in order to wind the sheet of metal from a first reel onto a second reel that is spaced apart from the first reel while continuously roll feeding the metal sheet for fast production of laser cutting and while concurrently cutting the metal sheet.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Allowed Claim
Claim 23 is allowed.

Response to Arguments
Applicants' arguments filed on 7/07/21 have been fully considered but they are not persuasive for the following reasons:

Regarding the applicants’ remarks on 2nd half of page 8 about the “insulation” that the reference, Littek et al, fails to show certain features of applicants’ invention, it is noted that the features upon which applicants rely (i.e., insulated to provide an electrical connection …) are not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Moreover, applicants are again advised to review MPEP 2111 and In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) in order to recognize the scope of the claims when judged in view of the prior art, Littek et al, being applied in the rejection of the limitations of the claimed invention, which is being viewed in its broadest reasonable interpretation, and not in view of the invention as specified in the disclosure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to 

THIS ACTION IS MADE FINAL. Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE 
MONTHS from the mailing date of this action.  In the event a first reply is filed within 
TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to THIEM D PHAN whose telephone number is (571)272-4568. The examiner can normally be reached on Mo-Fr: 8AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. 




/THIEM D PHAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        
September 30, 2021